        Case: 1:21-cv-02481 Document #: 1 Filed: 05/07/21 Page 1 of 15 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS


SUNCAST CORPORATION, an
Illinois corporation,

                  Plaintiff,
v.

CORE INNOVATIONS, LLC, a
California limited liability company,

              Defendant.
_________________________________/

COMPLAINT FOR TRADEMARK INFRINGEMENT, FALSE DESIGNATION OF ORIGIN,
   TRADEMARK DILUTION, UNFAIR COMPETITION AND CANCELLATION OF
                    TRADEMARK REGISTRATION

       Plaintiff Suncast Corporation (“Suncast”) sues Defendant Core Innovations, LLC (“Core

Innovations”), for violations of the Act of July 5, 1946, ch. 540, Pub. L. 79-489, 60 stat. 427, as

amended (“Lanham Act”), 15 U.S.C. § 1051, et seq., and related counts, and states as follows:

                               NATURE AND SUBSTANCE OF ACTION

       1.      This is an action for Trademark Infringement pursuant to § 32(a)(1) of the Lanham

Act, 15 U.S.C. § 1114(a)(1); False Designation of Origin pursuant to § 43(a)(1)(A) of the Lanham

Act, 15 U.S.C. § 1125(a)(1)(A); Trademark Dilution pursuant to § 43(c) of the Lanham Act 15 U.S.C.

§ 1125(c); Cancellation of the Defendant’s Trademark Registration pursuant to § 37 of the Lanham

Act, 15 U.S.C. § 1119; and Unfair Competition under the laws of Illinois.

                                   JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction over this action pursuant to §§ 37 and 39 of

the Lanham Act, 15 U.S.C. §§ 1119, 1121; and 28 U.S.C. §§ 1331, 1338 and 1367, as this action arises
          Case: 1:21-cv-02481 Document #: 1 Filed: 05/07/21 Page 2 of 15 PageID #:2




under the trademark laws of the United States. This court has supplemental jurisdiction over

Plaintiff’s common law claim for Unfair Competition under the laws of Illinois.

        3.       This Court has personal jurisdiction over Defendant Core Innovations by virtue of its

advertising, distribution and sale of the accused infringing products as constituting intentionally

tortious acts having effects in Illinois, pursuant to 735 Ill. Comp. Stat. 5/2-209(a)(1) and (2); and also

under 735 Ill. Comp. Stat. 5/2-209(c). The Defendant’s advertising and sales of infringing goods is

also occurring through national retailers, including Amazon and Wal-Mart, who advertise and sell the

infringing goods to consumers across the country and may have sold such goods into this District; the

Plaintiff may require jurisdictional discovery as to the fact of the sale of infringing goods within this

jurisdiction. Defendant’s website is accessible to people within this District, and the Defendant is

actively infringing the SUNCAST® Mark, harming Suncast, with the consequences being centered in

this District.

        4.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), (c) and (d), because

Defendant, or its agents, may be found in this District, and a substantial part of the events giving rise

to Suncast’s claims are believed to have occurred in this District.



                                               PARTIES

        5.       Suncast is a corporation formed and existing under the laws of Illinois since 1984,

having its principal place of business at 701 North Kirk Road, Batavia, Illinois 60510. It is a

manufacturer and distributor of products for the home, lawn and garden, as well as products for

commercial use.




                                                     2
         Case: 1:21-cv-02481 Document #: 1 Filed: 05/07/21 Page 3 of 15 PageID #:3




       6.      Defendant Core Innovations, LLC is a California limited liability company, formed on

May 10, 2020, with a listed address at 920 Malcolm Avenue, Los Angeles, California 90024. Its type

of business is listed as import and export. It promotes the sale of electronic products and accessories.


                                          BACKGROUND

       7.      Since 1984 Suncast has enjoyed exclusive use of the SUNCAST® trademark in

interstate commerce. Suncast is the owner of numerous U.S. trademarks for the SUNCAST® mark

registered with the United State Patent and Trademark Office (“USPTO”). Three of its registrations

are incontestable: U.S. Reg. No. 2,085,417, U.S. Reg. No. 2,232,821, and U.S. Reg. No. 3,453,575.

Copies of these registrations are attached as Composite Exhibit “A” hereto. Suncast is also the owner

of SUNCAST® trademarks in Canada, China, Australia, the European Union and throughout the

Caribbean.

       8.      Suncast is a leading manufacturer of commercial and residential products.

Manufacturing outdoor products since the early 1980’s, Suncast products are sold through every major

retailer in the United States. Suncast has sold millions of outdoor related products, including, without

limitation, plastic, metal and wood products and structures including: outdoor furniture such as

outdoor cabinets, chairs, benches and tables; patio accessories; outdoor structures such as gazebos,

arbors, pergolas, pavilions, playhouses, pool houses and sun houses; carts; sheds; deck boxes; planters;

edging and fencing; garden scooters; garden stations; pet products such as dog houses, pet feeders;

storage sheds and accessories; hose reels and decorative hose reels, to name a few.

       9.      Suncast holds a significant share of the market with respect to the products identified

in Paragraph 8 above, and its name and reputation is well known to the public as its products are sold




                                                    3
          Case: 1:21-cv-02481 Document #: 1 Filed: 05/07/21 Page 4 of 15 PageID #:4




through major retailers such as Wal-Mart, Target, Home Depot, Lowe’s, Sears, and Ace Hardware,

all of which sell and promote products bearing the SUNCAST® Mark.

         10.    Suncast’s innovative products are the subject of over 600 patents which have issued or

are pending in the United States, Canada, Mexico, China and the European Union. Suncast’s home

and garden products are exemplified in the screen shot of its website www.suncast.com, as shown in

Exhibit “B” Composite, attached.       In the last ten years alone, Suncast has sold over 160 million

products with respect to the products identified in Paragraph 8 above, which prominently display the

SUNCAST® Mark directly on the product as well as on all packaging, instructions manuals, and

warranty cards.

         11.    Suncast products are most commonly directed to outdoor use, namely lawn and garden

environments especially outdoor patios. Such products are included in the registration of the

SUNCAST® trademark, U.S. Reg. No. 4,817,443, issued on September 22, 2015, and attached hereto

as Exhibit “C”. As seen in Exhibit “C”, Suncast’s first use in commerce for these products occurred

decades before the issuance of its ’443 Registration.

         12.    Defendant Core Innovations has adopted the mark SUNCAST in connection with the

distribution; sale; offering for sale; and advertising of outdoor TVs. In so doing, the defendant actively

promotes its outdoor TVs for use in lawn and garden settings, open patios, and backyard areas of

residences and depicts related outdoor furniture and accessories as part of a “comfortable living

environment.”

         13.    A screen shot of Core Innovations’ website at www.suncastav.com is shown in Exhibit

“D”, attached. The Defendant prominently states on its website: “We Are Suncast”, reproduced

below:



                                                     4
         Case: 1:21-cv-02481 Document #: 1 Filed: 05/07/21 Page 5 of 15 PageID #:5




At other locations on its website, it conveys the clear impression of SUNCAST referencing its

corporate identity.

        14.    The WHOIS search for Core Innovations’ internet domain, www.suncastav.com,

attached as Exhibit “E” hereto, discloses the domain was created on August 27, 2020. Search results

on the “Wayback Machine” at www.archive.org do not indicate when the website initially displayed

its pages.

                                                 5
        Case: 1:21-cv-02481 Document #: 1 Filed: 05/07/21 Page 6 of 15 PageID #:6




       15.     On November 17, 2020, the USPTO issued a registration to Core Innovations, LLC for

the mark SUNCAST on the Principal Trademark Register. The identified goods list: audio speakers;

soundbar speakers; television monitors; television sets; televisions and monitors; wireless speakers;

wireless indoor and outdoor speakers. The Registration, attached hereto as Exhibit “F”, claims a date

of first use in commerce as March 1, 2020.

       16.     In late April, 2021, Suncast became aware of the existence of actual confusion arising

from Core Innovations’ use of SUNCAST for branding its outdoor TVs, creating a false impression

of origin, sponsorship or affiliation between the parties. Suncast was contacted by an individual

seeking parts to a television. Suncast has also determined the presence of further confusion among

major retailers Walmart and Amazon, which have associated Core Innovations’ outdoor TV products

with the multitude of genuine Suncast products, displayed and promoted on their respective websites.

       17.     On www.amazon.com, a search of the terms “suncast outdoor tv”, “suncast tv”, and

“suncast” directly connects and associates the Defendant’s TVs with Suncast’s outdoor products, as

shown in the attached Exhibit “G”. For Walmart’s online store, the search term “suncast outdoor tv”

directly connects and associates the Defendant’s product with Suncast’s outdoor products. The same

occurs if the search term is simply “suncast tv”. The Amazon.com listing for Core Innovation’s 65in.

Outdoor TV, attached as Exhibit “H”, identifies the product as “Brand: Suncast”, where those words

include a hyperlink. The Core Innovation’s 65in. Outdoor TV listing also shows that the product was

first available on Amazon.com on March 15, 2021. The hyperlink identifying Core Innovation’s TV

as “Brand: Suncast” directs users to the Suncast product page, attached hereto as Exhibit “I”.

       18.     Suncast is actively continuing its investigation into the advertising and promotional

activities of the Defendant, and the marketplace confusion which has already begun.



                                                   6
         Case: 1:21-cv-02481 Document #: 1 Filed: 05/07/21 Page 7 of 15 PageID #:7




       19.     It presently appears that Defendant Core Innovations independently utilizes the words

and/or logo




to brand electronic products which it promotes and sells, such as computer monitors; laptop

computers; mounts and mounting brackets adapted for televisions; tablet computers; television and

video converters; television monitors; television sets; video projectors; cable television converters;

and television antennas. Attached hereto as Exhibit “J” are webpages of the Defendant at the website

www.coreinnovationsinc.com, showing some of these products branded only with the mark shown

above. The WHOIS record for this site, attached hereto as Exhibit “K”, shows its creation date as

May 22, 2020. The Defendant has applied for a U.S. trademark registration for this mark, as shown

in Exhibit “L”, attached hereto.

        20.    Core Innovations’ use of Suncast’s name and mark trades on the fame of Suncast’s

trademarks to lure customers based on their familiarity with Suncast and its products.


                                               COUNT I
                                   (Federal Trademark Infringement)

       21.     This Count alleges Trademark Infringement in violation of 15 U.S.C. § 1114. Suncast

incorporates the allegations in Paragraphs 1 through 20, above, as if alleged herein.

       22.     Since long prior to the actions of Core Innovations alleged herein, Suncast has

established common-law rights and held multiple, incontestable U.S. Trademark Registrations for its

SUNCAST® Mark.

       23.     The SUNCAST® Mark is inherently distinctive, arbitrary, and has acquired secondary

meaning. The public associates the SUNCAST® Mark exclusively with Suncast. This is a result


                                                   7
          Case: 1:21-cv-02481 Document #: 1 Filed: 05/07/21 Page 8 of 15 PageID #:8




of the inherent distinctiveness of the mark and the distinctiveness acquired through extensive

advertising, sales, and use in commerce, throughout the United States, and beyond, in connection with

the lawn and garden products bearing the mark.

        24.    Despite these well-established rights, Defendant has used and continues to use, without

Suncast’s authorization, a false designation that is identical to the SUNCAST® Mark.

        25.    Defendant’s infringing use of the SUNCAST® Mark is likely to confuse or deceive the

purchasing public into believing, contrary to fact, that Defendant’s products are sponsored, licensed

or otherwise approved by, or are in some way connected or affiliated with Suncast.

        26.    Further, Defendant’s use of the “SUNCAST” mark is likely to cause confusion, due to,

at least, the relatedness of the goods, identity of the marks, and the marketing channels used.

        27.    Core Innovations’ marketing and sale of goods related to patio, garden and outdoor

products sold under the SUNCAST® mark, and which are complementary to their use, is likely to

cause confusion, mistake, or deception as to Core Innovations’ affiliation, connection or association

with Suncast, or as to the origin, sponsorship, or approval of Core Innovations’ goods or commercial

activities.

        28.    Defendant’s misappropriation has been, and continues to be done, with the intent to

cause confusion, mistake, and to deceive consumers concerning the source and/or sponsorship of

Defendant’s products. Accordingly, this is an exceptional case within the meaning of 15 U.S.C.

§ 1117(a).

        29.    Core Innovations’ conduct alleged herein is knowing, intentional, and willful.

        30.    Core Innovations’ unlawful use of the SUNCAST® trademark has occurred, is

occurring and will continue to occur without the authority or license of Suncast.

        31.    Unless enjoined, Defendant’s infringement has caused and will continue to cause
                                                    8
           Case: 1:21-cv-02481 Document #: 1 Filed: 05/07/21 Page 9 of 15 PageID #:9




Suncast immediate and irreparable injury. Accordingly, Suncast is entitled to injunctive relief under

15 U.S.C. § 1116 because the irreparable injury is in an amount not yet ascertainable, and for which

Suncast has no adequate remedy at law.

          32.   As a direct and proximate result of Defendant’s conduct, Suncast is entitled to damages,

the equitable remedy of an accounting for a disgorgement of all revenues and/or profits wrongfully

derived by Defendant through its infringement and all attorney fees and costs pursuant to 15 U.S.C.

§ 1117.


                                             COUNT II
                                    (False Designation of Origin)

          33.   This Count alleges False Designation of Origin in violation of 15 U.S.C. § 1125(a).

Suncast incorporates the allegations in paragraphs 1 through 20, 23 and 26-27, above, as if alleged

herein.

          34.   Defendant has used and is continuing to use in commerce false and misleading

designations of origin concerning Defendant’s products and Suncast’s products and services.

          35.   Defendant’s false designations of origin are likely to cause confusion regarding the

affiliation, connection, or association of Defendant’s products with Suncast or as to the origin,

sponsorship, or approval of Defendant’s products.

          36.   Defendant has caused and will continue to cause its false and misleading designations

of origin and descriptions of fact to enter interstate commerce.

          37.   Suncast has been or is likely to be injured as a result of the false and misleading

designations of origin and description of fact by the lessening of the goodwill associated with

Suncast’s products.



                                                    9
          Case: 1:21-cv-02481 Document #: 1 Filed: 05/07/21 Page 10 of 15 PageID #:10




          38.   By reason of Defendant’s actions, Suncast has suffered irreparable harm. Unless

Defendant is restrained from its actions, Suncast will continue to be irreparably harmed.

          39.   Suncast has no remedy at law that will compensate for the continued and irreparable

harm that will be caused if Defendant’s acts are allowed to continue, and is thus entitled to injunctive

relief.

          40.   As a direct and proximate result of Defendant’s conduct, Suncast is entitled to

damages, the equitable remedy of an accounting for, and disgorgement of, all revenues and/or profits

wrongfully derived by Defendant through their infringement and all attorney fees and costs incurred

by Suncast pursuant to 15 U.S.C. § 1117.


                                           COUNT III
                                       (Trademark Dilution)

          41.   This Count alleges Trademark Dilution in violation of 15 U.S.C. § 1125(c). Suncast

incorporates the allegations in Paragraphs 1 through 20, 23, above, as if alleged herein.

          42.   Suncast’s SUNCAST® trademark is inherently distinctive to the public and the trade

with respect to goods and services.

          43.   The SUNCAST® Mark is owned by Suncast and is famous as defined by 15 U.S.C. §

1125(c)(2), in that the mark is widely recognized by the general consuming public as identifying goods

or services having originated from Suncast.

          44.   Suncast’s SUNCAST® trademark became famous long prior to Core Innovations’ first

use of the identical SUNCAST trademark alleged herein.

          45.   Defendant’s use and appropriation of the SUNCAST® Mark has caused and continues

to cause harm to the distinctive quality of the SUNCAST® Mark by lessening the capacity of the

marks to identify and distinguish Suncast’s goods from those of others.

                                                   10
          Case: 1:21-cv-02481 Document #: 1 Filed: 05/07/21 Page 11 of 15 PageID #:11




          46.   Core Innovations’ marketing and sales of goods under the SUNCAST® trademark has

caused, is causing, and will continue to cause serious and irreparable injury and damage to Suncast

and the goodwill associated with Suncast’s famous SUNCAST® trademark by diluting, tarnishing

and blurring its distinctive quality.

          47.   Defendant’s actions constitute trademark dilution in violation of Section 43(c) of the

Lanham Act, 15 U.S.C. § 1125(c).

          48.   Defendant willfully intended to trade on Suncast’s reputation and/or to cause dilution

of its marks.

          49.   Core Innovations’ conduct alleged herein has occurred, is occurring and will continue

to occur without the authority or license of Suncast. Such conduct has caused, is causing, and will

continue to cause injury to Suncast, unless and until Core Innovations is enjoined from doing so by

this Court.


                                              COUNT IV
                                        (Trademark Cancellation)

          50.   Suncast repeats and incorporates paragraphs 1 through 30, above, as if set forth fully

herein.

          51.   Defendant Core Innovations owns a federal trademark registration for SUNCAST, U.S.

Registration No. 6,199,976, attached as Exhibit “F” hereto.

          52.   Defendant’s use of SUNCAST infringes upon Suncast’s common law rights in the

mark in connection with outdoor related products, including, without limitation, plastic, metal and

wood products and structures including: outdoor furniture such as outdoor cabinets, chairs, benches

and tables; patio accessories; outdoor structures such as gazebos, arbors, pergolas, pavilions,

playhouses, pool houses and sun houses; carts; sheds; deck boxes; planters; edging and fencing;

                                                   11
       Case: 1:21-cv-02481 Document #: 1 Filed: 05/07/21 Page 12 of 15 PageID #:12




garden scooters; garden stations; pet products such as dog houses, pet feeders; storage sheds and

accessories; hose reels; decorative hose reels, and so forth.

       53.        Defendant’s use of SUNCAST has caused actual confusion and is certain to continue

to cause confusion, deception, and mistake by creating the false and misleading impression that

Defendant’s products are provided by Suncast, affiliated with Suncast’s products, are associated or

connected with Suncast, or have Suncast’s sponsorship, endorsement, or approval.

       54.        Unless this Court issues an Order directing the United States Patent and Trademark

Office to cancel Defendant’s ’976 Registration, Suncast will continue to suffer irreparable injury, loss

of reputation, and pecuniary damages for which Suncast has no adequate remedy at law.


                                           COUNT V
                                  (Common-Law Unfair Competition)

       55.        This Count alleges common-law unfair competition under the laws of the State of

Illinois. Suncast incorporates the allegations in paragraphs 1 through 20, 23 and 25-26, above, as if

alleged herein.

       56.        Suncast is the prior user of the SUNCAST® Mark.

       57.        Suncast’s SUNCAST® Mark is inherently distinctive and has acquired secondary

meaning.

       58.        Core Innovations is using an identical, confusingly similar trademark to identify related

or complementary goods.

       59.        Core Innovations’ use of the SUNCAST® Mark is likely to cause confusion, mistake,

or deception as to Core Innovations’ affiliation, connection or association with Suncast, or as to the

origin, sponsorship, or approval of Core Innovations’ goods, services, or commercial activities.

       60.        Core Innovations’ conduct alleged herein is knowing, intentional, and willful.

                                                      12
          Case: 1:21-cv-02481 Document #: 1 Filed: 05/07/21 Page 13 of 15 PageID #:13




          61.      Core Innovations’ unlawful use of the SUNCAST® Mark has occurred, is occurring

and will continue to occur without the authority or license of Suncast. Such use has caused, is causing,

and will continue to cause injury to Suncast, including irreparable injury and damages, unless and

until Core Innovations is enjoined from doing so by this Court.




                                      DEMAND FOR JURY TRIAL

          Suncast requests that all issues in this case by tried to a jury.


                                          PRAYER FOR RELIEF

                WHEREFORE, Suncast respectfully prays the Court grant it the following

relief:

          A.       Entry of judgment that:

                   a.     Defendant infringed Suncast’s SUNCAST® Marks under §§ 32 and 43(a)

                          of the Lanham Act, 15 U.S.C. §§ 1114 and 1125(a),respectively; and

                   b.     Defendant has committed false designation under §43(a) of the Lanham

                          Act, 15 U.S.C. §1125(a).

                   c.     Defendant has diluted the distinctiveness of the SUNCAST® Marks, and

                          has done so willfully under § 43(c) of the Lanham Act, 15 U.S.C. §

                          1125(c).

                   d.     Defendant has engaged in unfair competition;

                   e.     Suncast is entitled to actual damages due to Defendant’s violation of §§

                          32 and 43(a) and (c) of the Lanham Act;

                                                       13
   Case: 1:21-cv-02481 Document #: 1 Filed: 05/07/21 Page 14 of 15 PageID #:14




             f.      Suncast is entitled to disgorgement of Defendant’s profits obtained from

                     the infringing conduct;

             g.      That this is an exceptional case under 15 U.S.C. §1117, entitling Suncast

                     to recover its attorneys’ fees in this action;

        B.        Entry of judgment that Defendant and each of its agents, employees, servants,

attorneys, successors and assigns, and all others in privity or acting in concert therewith be

permanently enjoined from:

             a.      Using the SUNCAST® Mark in connection with any goods related to

                     those of Suncast;

             b.      Using any trademark which consists of or incorporates “SUNCAST”or

                     any other trademark that is confusingly similar to the SUNCAST® Mark,

                     in connection with the offering of any goods related to those of Suncast;

             c.      Using “SUNCAST” alone or in combination with other words, letters

                     and/or symbols, in any manner which misleads, confuses or deceives

                     or is likely to mislead, confuse or deceive the public;

             d.      Competing unfairly with Suncast or otherwise injuring Suncast’s business

                     reputation in the manner complained of herein; and

             e.      Instructed to amend its website and marketing materials to conform with

                     the foregoing paragraphs and to send corrective statements to all customers

                     who have purchased or inquired about Defendant’s goods.

   C.        A judgment Pursuant to 15 U.S.C. § 1118 instructing Defendant deliver up for

             destruction all advertisements, promotional materials, labels, signs, prints,


                                                  14
Case: 1:21-cv-02481 Document #: 1 Filed: 05/07/21 Page 15 of 15 PageID #:15




      packages, wrappers, receptacles,       business cards, stationery, and all other

      materials in the possession or under the control of Defendant bearing or including

      “SUNCAST” or any other reproduction, copy or colorable imitation of Suncast’s

      SUNCAST® Mark and all plates, molds, matrices and any other means of making

      or duplicating the same to Suncast.

D.    A judgment ordering that the Director of the U.S. Patent and Trademark Office

      cancel all, or specified parts of, the Defendant’s Trademark Registration No.

      6,199,976 for “SUNCAST”.

E.    The Court award such other and further relief as it deems appropriate.

                                    Respectfully submitted,

                                    /s/ Edward F. McHale
                                    Edward F. McHale
                                    Illinois Bar No. 90784500
                                    Michael A. Slavin
                                    Illinois Bar No. 6202313
                                    David J. Zelner
                                    Illinois Bar No. 6285280
                                    McHALE & SLAVIN, P.A.
                                    2855 PGA Boulevard
                                    Palm Beach Gardens, Florida 33410
                                    Telephone: (561) 625-6575
                                    Facsimile: (561) 625-6572
                                    E-mail: litigation@mchaleslavin.com
                                    litigation@mchaleslavin.com
                                    Attorneys for Suncast Corporation




                                            15
